Citation Nr: 0807044	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-03 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco


THE ISSUE

Entitlement to VA payment for non-VA fee basis dental care. 
 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1977 to March 1977.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 decision of the Department of Veterans Affairs Medical 
Center (VAMC) in San Francisco, California.   


FINDINGS OF FACT

1.  The veteran receives service-connected compensation for 
chronic low back pain with degenerative changes and disc 
disease (rated 50 percent) and major depression (rated 70 
percent); she is rated totally disabled (i.e. 100 percent) 
based on individual unemployability (TDIU).   

2.  The veteran lives in Santa Rosa, California, 
approximately 58 miles from the VAMC, the site of nearest 
available VA dental treatment. 

3.  Traveling to the VAMC for dental care would aggravate the 
veteran's service-connected low back disability and service-
connected depression.  


CONCLUSION OF LAW

The criteria for the payment of the cost of non-VA fee basis 
dental care have been met.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. § 17.52 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

In a March 1993 letter A.N., a musical instructor indicated 
that the veteran was her former organ student.  At that time, 
she noted, the veteran would sit and play the organ and 
practice for hours at a time, enjoying every moment.  Later, 
she stated, the veteran began to perform at weddings, 
parties, dinners, etc., and a musical career seemed to be in 
the offing.  After the veteran's back injury in service, 
however, A.N. watched the veteran deteriorate physically.  
She stated that they used to sit and play music for hours but 
after the injury the veteran's endurance to play the organ 
had diminished to about ten to fifteen minutes with pain.  It 
was noted that, through the years, the veteran had tried 
various jobs to become self-supporting but it had become 
impossible.  

A December 2003 MRI produced a diagnostic impression of 
moderately severe acquired spinal stenosis at L2-3.  The 
report also noted that the veteran was status post spinal 
fusion at L4-5 and that fusion hardware and resultant 
metallic artifacts significantly degraded images at those 
levels.  

On July 2004 VA low back examination the diagnosis was 
chronic low back pain due to failed surgery with nerve root 
irritation.  The veteran reported that her pain was present 
all the time and was made worse by any activity, by prolonged 
sitting and by prolonged walking.  She was not able to do any 
bending over or any lifting and also had pain while in bed.  
Physical examination showed that lumbar lordosis and range of 
motion of the lumbosacral spine was markedly decreased.  
Midline tenderness was positive over the lower lumbar and 
sacral areas and hip flexion with the knee flexed was painful 
on both sides.  The examiner noted that the veteran had 
difficulty dressing her lower extremities because of her 
inability to bend forward; had extreme difficulty going up 
and down stairs; and any attempts to do any bending over 
increased her pain and then she would have more difficulty 
doing any motions of the trunk.

A July 2004 rating decision granted service connection for 
chronic low back pain with degenerative changes and disc 
disease and assigned a 50 percent evaluation effective 
November 14, 2003.  
  
On August 2004 VA psychiatric examination the diagnosis was 
major depression.  The veteran reported that she had not 
worked since 1989.  She had been employed as a musician and 
her instrument was the organ but she was currently quite sad 
as she could not sit comfortably enough even to practice.  
Her moods were chronically despondent and she was tearful on 
a daily basis.  She felt anxious and tense and she even had 
panic feelings, which in the past she thought were heart 
attacks.  It was the examiner's professional opinion that the 
veteran's diagnosis of depression was caused by, or the 
result of, her service connected back injury.         

An October 2004 rating decision granted service connection 
for major depression and assigned a 70 percent evaluation 
effective November 2003.  This decision also granted a total 
(100%) disability rating based on unemployability (TDIU) 
effective November 14, 2003. 

In a December 2004 letter, a treating family practice 
physician of the veteran indicated that the veteran had been 
routinely followed by the medical clinic where the physician 
worked since 1985.  She carried a history of severe chronic 
low back pain.  Due to this condition the veteran was unable 
to drive long distances as this exacerbated her pain.  

The March 2005 decision noted that the veteran's physician 
had indicated that the veteran was unable to drive long 
distances.  The decision then noted that the VA had a van 
available that the veteran could utilize to come to the 
dental clinic at the VAMC.  Consequently, the decision denied 
the veteran's claim to have VA pay for private dental care 
(i.e. fee basis care) in her home town of Santa Rosa, 
California, approximately 58 miles from the VAMC.  

In her November 2005 notice of disagreement the veteran 
indicated that it was not feasible for her to drive or ride 
as a passenger for the 1 hour and 45 minute trip to the VAMC 
in San Francisco, wait an hour for her examination or 
procedure, have the procedure and then drive or ride another 
one hour and 45 minutes back home.  The entire trip ended up 
being five or six hours excluding lunch and the last time she 
did go to the VAMC for dental care she was in excruciating 
back pain the entire time, including the next day.  She also 
indicated that to get the dental care she needed she would 
have to make this trip numerous times as she was in need of 
several crowns.  Further, she contended that if VA authorized 
local dental treatment she could be in the private dentist's 
office in 15 minutes, could receive necessary dental 
treatment within 2 hours and could return home with minimal 
back pain.  

In a December 2005 statement of the case (SOC) the VAMC 
indicated that the veteran had established eligibility for 
dental treatment at a VA facility.  As daily transportation 
services to the VAMC were available to veterans, however, the 
VAMC was capable of providing dental services to the veteran 
who lived approximately 58 miles from the VAMC.  

An August 2005 certification shows that the veteran applied 
for authorization for private dental treatment to be provided 
by E.D., a dentist in Santa Rosa, California. 

In her December 2005 Form 9 the veteran indicated that 
apparently the persons reviewing her case could not 
comprehend the agony she went through when she had to travel 
by vehicle for more than 15 minutes in addition to standing, 
walking and other sitting for long periods of time.

In July 2006 the veteran submitted a newspaper article 
indicating that highway traffic delays in Sonoma County 
(where the veteran lives) had increased 61 percent from 2001 
and that highway traffic delays had also increased in San 
Francisco and Marin counties.  

III.  Law and Regulations

According to 38 C.F.R. § 17.161, outpatient dental treatment 
may be authorized by the Chief, Dental Service, for 
beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 
to the extent prescribed and in accordance with the 
applicable classification and provisions set forth in that 
section.  Under 38 C.F.R. § 17.161(h), those whose service-
connected disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rate by 
reason of individual unemployability may be authorized any 
needed dental treatment.  
 
When VA facilities or other government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities to provide the appropriate 
care.  Hospital care or medical services will be authorized 
to a veteran under a number of circumstances including for 
treatment of (i) A service-connected disability; or (ii) A 
disability for which a veteran was discharged or released  
from the active military, naval, or air service; or (iii) A 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a  
service-connected disability; or (v) any disability of a 
veteran participating in a rehabilitation program under 38 
U.S.C. ch. 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in Sec.  
17.48(j). 

Payment for non-VA health care professional services 
associated with outpatient and inpatient care provided at 
non-VA facilities authorized under Sec. 17.52 is generally 
the lesser of the amount billed or the amount calculated 
using the formula developed by the Centers for Medicare and 
Medicaid Services' (CMS) participating physician fee schedule 
for the period in which the service is provided (see 42 CFR 
Parts 414 and 415).  If no amount has been calculated under 
the Center for Medicare and Medicaid Services' participating 
physician fee schedule or if the services constitute 
anesthesia services, payment for such non-VA health care 
professional services associated with outpatient and 
inpatient care provided at non-VA facilities authorized under 
Sec. 17.52, or made under Sec. 17.120 of this part, shall be 
the lesser of  the actual amount billed or the amount 
calculated based on a formula set forth in 38 C.F.R. 
§ 17.56(c); or the usual and customary rate if there are 
fewer than 8 treatment occurrences for a procedure during the 
previous fiscal year.  38 C.F.R. § 17.56(a).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
IV.  Analysis

It is clearly established that the veteran is eligible for 
any needed VA dental treatment as she is rated 100 percent 
disabled based on TDIU.  38 C.F.R. § 17.161(h).  Thus, the 
remaining question in this case is whether she is entitled to 
receive this dental treatment from a private fee basis dental 
provider in Santa Rosa where she lives rather than from the 
VAMC in San Francisco. 

Because the veteran has a TDIU rating based on her service-
connected depression and low back disability, she has a total 
disability permanent in nature from service-connected 
disability and meets the disability criteria for receiving 
fee basis medical services including dental care.  See 
38 C.F.R. § 17.52(a)(3).  Consequently, the Board must 
determine whether the VAMC is capable of providing the dental 
treatment the veteran needs and whether it is geographically 
accessible.  See 38 C.F.R. § 17.52(a).  

The veteran's treating physician has affirmatively indicated 
that the veteran cannot drive long distances as it 
exacerbates her low back pain.  Additionally, the July 2004 
VA low back examination noted that prolonged sitting worsened 
her ever present back pain; the August 2004 VA psychiatric 
examination showed that the veteran could not sit comfortably 
enough even to practice the organ; and in her December 2005 
Form 9 the veteran indicated that she could not travel by 
vehicle more than 15 minutes without experiencing 
excruciating pain.  Although the presence of these latter 
three problems is based primarily on the veteran's self-
report, the Board finds no medical or lay evidence of record 
showing that this self-report is not credible.  Further, the 
veteran's former organ teacher's testimony tends to 
corroborate it as it indicates that as of 1993 the veteran 
could not sit and play the organ for more than 10 or 15 
minutes with pain.  Thus, the record reasonably establishes 
that the veteran would not be able to sit in a VA transport 
van for more than 15 minutes without experiencing significant 
back pain.  Consequently, given that the trip from Santa Rosa 
to the VAMC in the VA transport van would likely to take at 
least an hour (and would probably be significantly longer if 
rush hour traffic was involved), the Board finds that the 
record reasonably shows that the travel would aggravate the 
veteran's service-connected chronic low back pain and would 
also likely exacerbate her related service-connected 
depression.  Accordingly, the weight of the evidence 
establishes that the VAMC is not capable of providing any 
required dental treatment due to its geographic 
inaccessibility and the veteran must be provided with non-VA 
fee basis care.    







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to VA payment for non-VA fee basis dental care is 
granted subject to the regulations governing the payment of 
monetary awards including 38 C.F.R. § 17.56.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


